DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a second Final Office Action due the reopening of prosecution.   

Election/Restrictions
Applicant elected, without traverse, Group (I), drawn to the compounds of formula (I), pyrrolo[2,3-d]pyrimidines and pyrrolo[2,3-b]pyridines, and compositions thereof, embraced by claims 1-11 and 13. Applicant has amended nonstatutory “use” claims 14-16, 18 and 19 from Group (III) to “method” claims. Based on the original presentaion of claims 14-16, 18 and 19, the claims are withdrawn from consideration. Therefore, upon allowable subject matter identified in the claims of Group (I), claims 14-16, 18 and 19 will be considered for rejoinder. 
Applicant elected the following species: the compound of Example 47, i.e. N-(3-((6-(4-((4,4-difluoropiperidin-l-yl)methyl)phenyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide,

    PNG
    media_image1.png
    169
    201
    media_image1.png
    Greyscale
 where claims 1, 2, 9-11 and 13 read on the elected species. The election of species is withdrawn and all of Group (I) has been searched.  
In summary, claims 1, 2, 9-16, 18 and 19 are pending and claims 1, 2, 9-11 and 13 are under examination. Claims 12, 14-16, 18 and 19 are withdrawn based on the lack of unity restriction.  
Priority
An English translation of priority document CN20171710068798.7 was submitted on March 29, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the first species listed provides for a pyrrolo[2,3-b]pyrimidine, which is vague. This compound does not exist. Does Applicant intend pyrrolo[2,3-d]pyrimidine or pyrrolo[2,3-b]pyridine? If the latter is intended, the species is outside of the Markush group. If the former is intended, Applicant may amend the claim to overcome the rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 9, 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Na et al. (WO 2018088780) in view of King (Med. Chem., Principle and Practice (1994), pp. 206-208).
The instant application claims a compound of formula (III), wherein Z= NHC(O)CHCH2, A= CH, X= O, W= N, E= CH, L1= C(O), L2= bond, R7= piperazinyl and R9= H. 

    PNG
    media_image2.png
    213
    278
    media_image2.png
    Greyscale

The reference teaches a compound of formula (III), wherein Z= NHC(O)CHCH2, A= CH, X= NH, W= N, E= CH, L1= C(O), L2= bond, R7= piperazinyl and R9= H: 

    PNG
    media_image3.png
    352
    779
    media_image3.png
    Greyscale
    , see page 26, Example 26. The compositions are taught on page 33, claim 10. The compositions are taught on page 11.
The only difference between the claimed compound and the species cited in reference is the NH versus Applicant’s oxygen at X. The genus in the ‘780 reference teaches these are alternatively useable, see page 3. 
Moreover, King teaches O and NH as bivalent bioisosteres, see page 2530, Table 1. 
Thus, said claims are rendered obvious over Na et al. in view of King. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Na et al. (WO 2018088780) in view of King (Med. Chem., Principle and Practice (1994), pp. 206-208).
Claim 11 provides the following species: N-(3-((6-(4-(piperazin-1-yl)phenyl)-7H-pyrrolo [2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide, wherein Z= NHC(O)CHCH2, A= CH, X= O, W= N, E= CH, L1= bond, L2= bond, R7= piperazinyl with a NH at the 4 position of the ring, and R9= H. 
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 The reference teaches a compound of formula (III), wherein Z= NHC(O)CHCH2, A= CH, X= NH, W= N, E= CH, L1= bond, L2= bond, R7= morpholinyl with an O at the 4-positions of the ring,  and R9= H:

    PNG
    media_image5.png
    205
    500
    media_image5.png
    Greyscale
    , see page 16, Example 3. 
The only differences between the claimed compound and the species cited in reference are 1) NH versus Applicant’s O at X; and 2) O versus Applicant’s NH at the 4-position of the ring at R7. The genus in the ‘780 reference teaches these are alternatively useable, see page 3. 

Thus, said claims are rendered obvious over Na et al. in view of King. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624